 In the Matterof BIRDSBOROSTEEL FOUNDRY AND MACHINE COMPANYandUNITEDSTEELwoRBERsof AMERICA-CIO,Case No. 4-R-1183.-Decided January 4, 1944Mr. Charles A. Wolfe,of Philadelphia, Pa.,-for the Company.Mr. Harry Boyer,of Reading, Pa., for the U. S. A.Messrs. John A. ReiserandMark C. McQuillen,of Reading, Pa.,for the Association.Mr. Robert E. Tillman,of counselto the Board.-DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly'filed by United Steelworkers of America-CIO,herein called the U. S. A., alleging that a question affecting commercehad arisen concerning the representation of employees of BirdsboroSteel Foundry and Machine Company," herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before Geoffrey J. Cunniff, Trial Examiner.Said hearing was held at Reading, Pennsylvania, on December 8,1943.The Company, the U. S. A.,2 and Birdsboro Steel Foundry and Ma-chine Company Employee and Beneficial Association, herein calledthe Association, appeared, participated, and were afforded full oppor-tunity to be -heard, to examine and ^ cross-examine witnesses, and tointroduce evidence bearing on the issues.The rulings of the TrialExaminer made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board..Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYBirdsboro Steel Foundry and Machine Company, a Pennsylvaniacorporation, operates two plants at Birdsboro and a third at Reading,1The Company's name appears in the caption and in the body of this Decision as correctedat the hearing by the omission of the abbreviation"Inc." following"Company."2 The U. S. A. signed a waiver of its charges of unfair labor practices filed against theCompany in Case No.4-C-1360,insofar as they might constitute a basis for objecting to theinstant proceeding.54 N. L.R. B. No. 32.247 248DECISIONSOF NATIONALLABOR RELATIONS BOARDPennsylvania, where it is engaged in the manufacture, sale, and distri-bution of hydraulic machinery, rolling mill machinery, iron and steelcastings, and rolls.The principal raw materials used by the Com-pany include pig iron, iron ore, sand, brick, lumber, manganese,chrome, and scrap iron.During 1943, the Company purchased foruse at its three plants raw materials valued in excess of $1,000,000, ofwhich approximately 75 percent was purchased outside the Common-wealth of Pennsylvania.During the same period,the Company soldproducts valued in excess of $1,000,000, of which approximately 60percentwas shipped - to points outside the Commonwealth ofPennsylvania.'The Company admits that it is engaged in commerce within themeaning ofthe Act.,II. THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.Birdsboro Steel Foundry and Machine Company Employee andBeneficial Association is an unaffiliated labor organization admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIOn June2$, 1943,the U. S. A. notified the Company by registeredmail of itsintention to file a petition for investigation and certificationof representativeswith the Board.The Company, which at'that timewas..a partyto a collective bargaining contract with the Association,did not reply to the letter.The Company and the Association now contend that the above-mentionedcontract, as renewed, constitutes a bar to the petition ofthe U. S. A.The original contract was entered into by' the Companyand the Association on August 1, 1941, following the latter's certi-ficationby the Board as the bargaining representative of the Com-pany's production and maintenance employees.3 It provides for a2-year term, and contains a further provision for automatic renewalin the event neither party gives written notice of termination to theother party "at least thirty (30) days prior to the end of said term."No such notice was given within the prescribed time.As indicatedabove, however, written notice of intention to file a petition with theBoard was mailed to the Company by the U. S. A. more than 30 daysbefore the end of the 2-year term.This notice was received by theCompany on June 29, 1943, 2 days before, the automatic renewal pro-3Matter of Birdsboro Steel Foundry d MachineCo, 33 N. L R. B. 169. BIRDSBORO STEEL FOUNDRY AND MACHINE COMPANY249vision became operative.Under the circumstances, the contract doesnot operate as a bar to a present determination of representatives.4In its brief, the Company contends that the instant case is con-trolled by the Board's decision inMatter of Continental Roll do SteelFoundry Company,44 N. R. L. B. 1051, wherein, upon a factual back-ground similar in some respects, the Board dismissed a petition of theU. S. A.We do not agree with this contention of the Company. Inthat case, the petitioner's proportionate showing, based upon cardssubmitted, was less than in the instant case and weaker than it wasat the prior election.In the instant case, the 'U. S. A. received ap-proximately 36 percent of the valid votes cast in the prior election.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the U. S. A. presently represents a moresubstantial number of employees, having made a current card show-ing of 43 percent."These facts clearly distinguish the instant casefrom that decision, which turns upon its own facts, and indicate asufficiently substantial showing of representation to warrant an elec-tion among the Company's employees at this time.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.TITE APPROPRIATE UNITWe find, in substantial accordance with a stipulation of the parties,that all production and maintenance employees at the Company's twoplants in Birdsboro and its third plant in Reading, Pennsylvania, in-cluding storeroom employees, but excluding watchmen, special ap-prentices,photographers, draftsmen, laboratory employees,officejanitors, office workers, clerical employees, timekeepers, outside truckdrivers and helpers, foremen, assistant foremen, and all other super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposes4 SeeMatter of Pressed Steel Car Company, Inc.,and cases cited therein,41 N. L.R. B. 6.°The U.S. A. received a total of 370 votes of the 1,038 valid votes cast at the two plants.°The Regional Director stated that the U. S. A. submitted to him 846 request-for-member-ship cards,all bearing apparently genuine original signatures;and that 687 of the cardsbore names of persons whose names appeared on the Company'sNovember 15, 1943, payroll,which listed 1,595 employees in the unit hereinafter found to be appropriate.'In the unit stipulation as set forth in the record,the word "stenographers"appearsin place of"photographers."However, since the latter word appears in the petition ofthe U S. A.,and since photographers were specifically excluded in our prior unit determi-nation,we have treated the substitution of "stenographers"for "photographers" as atypographical error, which we have corrected to reflect the intent of the parties as weunderstand it. 250DECISIONS OF NATIONAL LABOR, RELATIONS BOARDof collective bargaining within the meaning of Section 9 (b) of theAct .8aV.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questionconcerningrepresentation whichhas arisenbe resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of our Direction of Electionherein, subject to the limitations and additions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Birdsboro SteelFoundry and Machine Company, Birdsboro and Reading, Pennsyl-vania,an election by secret ballot shall be conducted as early as pos-sible, but not later than thirty- (30) days from the date of this Direc-tion, under the direction and supervision of the Regional Director forthe Fourth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and 11,of said Rules and Regulations, among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employ-ees'in, the armed forces of -the United States who present themselvesin person at the polls, but excluding those employees who have sincequit or been discharged for cause, and have not been rehired or re-instated prior to the date of the election, to determine whether theydesire to be represented by United Steelworkers of America-CIO, orby Birdsboro Steel Foundry and Machine Company Employee andBeneficial Association, for the purposes of collective bargaining, orby neither.e This is substantially the unit which we previously found appropriate inMatter ofBirdsboro Steel FoundrytMachineCo.,32 N. L.R. B. 107,and which the Association'scontract purported to cover.The significant difference is'that the employees of an addi-tional plant have been added to the unit.